UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 13, 2010or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10204 CPI Corp. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1706 Washington Ave., St. Louis, Missouri (Address of principal executive offices) 43-1256674 (I.R.S. Employer Identification No.) (Zip Code) Registrant’s telephone number, including area code: 314/231-1575 Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, par value $0.40 per share Name of each exchange on which registered New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§299.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated fileroNon-accelerated fileroAccelerated filerxSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYesx No As of December 17, 2010,7,312,865 shares of the registrant’s common stock were outstanding. CPI CORP. INDEX TO QUARTERLY REPORT ON FORM 10-Q 16 AND 40 WEEKS ENDED NOVEMBER 13, 2010 PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements: Interim Consolidated Balance Sheets November 13, 2010 (Unaudited) and February 6, 2010 1 Interim Consolidated Statements of Operations (Unaudited) 16 and 40 Weeks Ended November 13, 2010 and November 14, 2009 3 Interim Consolidated Statement of Changes in Stockholders' Equity (Unaudited) 40 Weeks Ended November 13, 2010 4 Interim Consolidated Statements of Cash Flow (Unaudited) 40 Weeks Ended November 13, 2010 and November 14, 2009 5 Notes to Interim Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 6. Exhibits 26 SIGNATURES 27 EXHIBIT INDEX 28 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CPI CORP. Interim Consolidated Balance Sheets - Assets in thousands November 13, 2010 (Unaudited) February 6, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade Other Inventories Prepaid expenses and other current assets Refundable income taxes Deferred tax assets Assets held for sale Total current assets Property and equipment: Land Buildings and building improvements Leasehold improvements Photographic, sales and manufacturing equipment Property not in use (see Note 4) - Total Less accumulated depreciation and amortization Property and equipment, net Prepaid debt fees Goodwill Intangible assets, net Deferred tax assets Other assets TOTAL ASSETS $ $ See accompanying footnotes to the interim consolidated financial statements. 1 CPI CORP. Interim Consolidated Balance Sheets – Liabilities and Stockholders’ Equity in thousands, except share and per share data November 13, 2010 (Unaudited) February 6, 2010 LIABILITIES Current liabilities: Current maturities of long-term debt $ - $ Accounts payable Accrued employment costs Customer deposit liability Sales taxes payable Accrued advertising expenses Accrued expenses and other liabilities Total current liabilities Long-term debt, less current maturities Accrued pension plan obligations Other liabilities Total liabilities CONTINGENCIES (see Note 11) STOCKHOLDERS' EQUITY Preferred stock, no par value, 1,000,000 shares authorized; no shares outstanding - - Preferred stock, Series A, no par value, 200,000 shares authorized; no shares outstanding - - Common stock, $0.40 par value, 50,000,000 shares authorized; 9,446,431 and 9,184,081 shares outstanding at November 13, 2010, and February 6, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock - at cost, 2,133,566 and 2,175,591 shares at November 13, 2010, and February 6, 2010, respectively ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying footnotes to the interim consolidated financial statements. 2 CPI CORP. Interim Consolidated Statements of Operations (Unaudited) in thousands, except share and per share data 16 Weeks Ended 40 Weeks Ended November 13, 2010 November 14, 2009 November 13, 2010 November 14, 2009 Net sales $ Cost and expenses: Cost of sales (exclusive of depreciation and amortization shown below) Selling, general and administrative expenses Depreciation and amortization Other charges and impairments Loss from operations ) Interest expense Interest income 9 67 16 Other income, net Loss before income tax benefit ) Income tax benefit ) NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE Net loss per common share - diluted $ ) $ ) $ ) $ ) Net loss per common share - basic $ ) $ ) $ ) $ ) Weighted average number of common and common equivalent shares outstanding - diluted Weighted average number of common and common equivalent shares outstanding - basic See accompanying footnotes to the interim consolidated financial statements. 3 CPI CORP. Interim Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) Forty weeks ended November 13, 2010 in thousands, except share and per share data Accumulated Additional other Treasury Common paid-in Retained comprehensive stock, stock capital earnings loss at cost Total Balance at February 6, 2010 $ ) $ ) $ Net loss - - ) - - ) Total other comprehensive income, net of tax effect (consisting of foreign exchange impact) - Total comprehensive loss ) Surrender of employee shares for taxes - ) ) Issuance of common stock and restricted stock awards, net of forfeitures (314,340 shares) ) - - Stock-based compensation recognized - Increased tax benefit related to stock-based compensation - 20 - - - 20 Dividends ($0.66 per common share) - - ) - - ) Balance at November 13, 2010 $ ) $ ) $ See accompanying footnotes to the interim consolidated financial statements. 4 CPI CORP. Interim Consolidated Statements of Cash Flows (Unaudited) in thousands 40 Weeks Ended November 13, 2010 November 14, 2009 Reconciliation of net loss to cash flows provided by (used in) operating activities: Net loss $ ) $ ) Adjustments for items not requiring (providing) cash: Depreciation and amortization Amortization of prepaid debt fees Loss from extinguishment of debt - Stock-based compensation expense (Gain) loss on sale of assets held for sale ) 59 Loss on disposition of property and equipment Impairment of assets held for sale Deferred income tax provision ) ) Change in interest rate swap ) ) Pension, supplemental retirement plan and profit sharing expense Other (9 ) 39 Increase (decrease) in cash flow from operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable ) Contribution to pension plan ) ) Accrued expenses and other liabilities ) Income taxes payable ) Deferred revenues and related costs Other ) ) Cash flows provided by operating activities See accompanying footnotes to the interim consolidated financial statements. 5 CPI CORP. Interim Consolidated Statements of Cash Flows (continued) (Unaudited) in thousands 40 Weeks Ended November 13, 2010 November 14, 2009 Cash flows provided by operating activities Cash flows used in financing activities: Repayment of long-term debt ) ) Borrowings under revolvingcredit facility - Repayments on revolving credit facility ) - Payment of debt issuance costs ) ) Cash dividends ) ) Other ) ) Cash flows used in financing activities ) ) Cash flows (used in) provided by investing activities: Additions to property and equipment ) ) Proceeds from sale of assets held for sale Other 72 Cash flows used in investing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) 94 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid, net $ $ Supplemental non-cash financing activities: Issuance of treasury stock under the Employee Profit Sharing Plan $ $ Issuance of restricted stock and stock options to employees and directors $ $ See accompanying footnotes to the interim consolidated financial statements. 6 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) NOTE 1- DESCRIPTION OF BUSINESS AND INTERIM CONSOLIDATED FINANCIAL STATEMENTS CPI Corp. is a holding company engaged, through its wholly-owned subsidiaries and partnerships, in selling and manufacturing professional portrait photography of young children, individuals and families and offers other related products and services. The Company operates 3,077 (unaudited) professional portrait studios as of November 13, 2010, throughout the U.S., Canada, Mexico and Puerto Rico, principally under license agreements with Sears and Toys “R” Us and lease and license agreements with Walmart.The Company also operates websites which support and complement its Sears, Walmart and Toys “R” Us studio operations.These websites serve as vehicles to archive, share portraits via email (after a portrait session) and order additional portraits and products. In the first quarter of 2010, the Company entered into a license agreement with Toys “R” Us – Delaware, Inc. (“TRU”) which grants the Company an exclusive license to operate photo studios in certain Babies “R” Us stores under the Kiddie Kandids name.The term of the agreement expires on January 31, 2016.See Note 2 for further discussion.Separately, in the first quarter of 2010, the Company also acquired certain assets of Kiddie Kandids, LLC in an auction approved by the United States Bankruptcy Court for the District of Utah (the “Kiddie Kandids, LLC asset acquisition”). The Company evaluated the assetpurchase under the guidance in Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 805, “Business Combinations” anddetermined the purchase was an asset acquisition rather than a business combination. Accordingly, the purchase of such assets has been classified as an asset acquisition in the accompanying interim consolidated financial statements. The Interim Consolidated Balance Sheet as of November 13, 2010, the related Interim Consolidated Statements of Operations for the 40 weeks ended November 13, 2010, and November 14, 2009, the Interim Consolidated Statement of Changes in Stockholders’ Equity for the 40 weeks ended November 13, 2010, and the Interim Consolidated Statements of Cash Flows for the 40 weeks ended November 13, 2010, and November 14, 2009, are unaudited.The interim consolidated financial statements reflect all adjustments (consisting only of normal recurring accruals), which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the CPI Corp. 2009 Annual Report on Form 10-K for its fiscal year ended February 6, 2010.The results of operations for the interim periods should not be considered indicative of results to be expected for the full year. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates include, but are not limited to, insurance reserves; depreciation; recoverability of long-lived assets and goodwill; defined benefit retirement plan assumptions and income tax.Actual results could differ from those estimates. Certain reclassifications have been made to the 2009 financial statements to conform with the current year presentation. Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument.These estimates are subjective in nature and involve uncertainties and matters of significant judgment and, therefore, cannot be determined with precision.Changes in assumptions could significantly affect the estimates. NOTE 2- NEW LICENSE AGREEMENT CPI entered into a license agreement, effective as of April 20, 2010, with Toys “R” Us (“TRU”) which grants CPI an exclusive license to operate photo studios in certain Babies “R” Us stores under the Kiddie Kandids name.The term of the agreement expires on January 31, 2016.The agreement allows CPI significant operating flexibility and collaborative marketing opportunities and provides for the opening of additional locations over the next two years.The agreement contains certain termination rights for both the Company and TRU.The fees paid to TRU under the agreement are based upon the Gross Sales of the Studios operated under the agreement. 7 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) NOTE 3- INVENTORIES Inventories consist of: in thousands November 13, 2010 February 6, 2010 Raw materials - film, paper and chemicals $ $ Portraits in process Finished portraits pending delivery 91 Frames and accessories Studio supplies Equipment repair parts and supplies Other Total $ $ These balances are net of obsolescence reserves totaling $30,000 and $177,000 at November 13, 2010, and February 6, 2010, respectively. NOTE 4- ASSETS HELD FOR SALE In connection with the Company’s June 8, 2007, acquisition of substantially all of the assets of Portrait Corporation of America (“PCA”) and certain of its affiliates and assumption of certain liabilities of PCA (the “PCA Acquisition”), the Company acquired a manufacturing facility located in Matthews, North Carolina, and excess parcels of land located in Charlotte, North Carolina.In the third and fourth quarters of 2008, the Company ceased use of the excess parcels of land and the manufacturing facility, respectively, and committed to a plan to sell such assets as they were no longer required by the business.In the third quarter of 2009, the Company also ceased use of and committed to a plan to sell its film production facility located in Brampton, Ontario, as the facility is no longer required due to the elimination of film production.In connection with the Kiddie Kandids, LLC asset acquisition in the first quarter of 2010, the Company acquired certain assets, including a building in Sandy, Utah, and various furniture and equipment that it does not intend to use. The Company determined these assets meet the criteria for “held for sale accounting” under ASC Topic 360, and has presented the respective group of assets separately on the face of the Consolidated Balance Sheet as of November 13, 2010, with the exception of the Brampton, Ontario facility that was sold in the second quarter of 2010, certain equipment acquired in connection with the Kiddie Kandids, LLC asset acquisition that was sold in the first three quarters of 2010 and the Matthews facility which was reclassified from Assets held for sale to Property and equipment (“Property not in use”) in the balance sheet as of November 13, 2010; see discussion below.The sale of the Brampton, Ontario facility resulted in net proceeds to the Company of $2.5 million, which was used to pay down outstanding long-term debt in connection with certain mandatory prepayment requirements, and resulted in a net gain of $1.5 million, which was recorded in Other charges and impairments in the second quarter of 2010.The sale of certain of the Kiddie Kandids equipment resulted in net proceeds to the Company of $571,000 in the first three quarters of 2010, and resulted in net gains of $171,000, which were recorded in Other charges and impairments in the first three quarters of 2010. At the time an asset qualifies for “held for sale accounting”, the asset is evaluated to determine whether or not the carrying value exceeds its fair value less cost to sell.Any loss as a result of the carrying value being in excess of fair value less cost to sell is recorded in the period the asset meets “held for sale accounting”.Management judgment is required to assess the criteria required to meet “held for sale accounting” and estimate the expected net amount recoverable upon sale.As of November 13, 2010, the carrying values of the respective assets classified as held for sale did not exceed their fair value less costs to sell.The Company expects the sales of these assets will be completed within approximately a one year time period. During the third quarter of 2010, the Company reevaluated the carrying value of the Matthews facility as a result of the continuing difficult real estate environment in the Matthews and surrounding areas, evidenced by a continuing increase in supply of properties for sale in the market, recent sales activity at lower average selling prices and the increasing length of time the property has been marketed for sale.The Company valued the Matthews facility using the “market value approach” valuation technique which used a sales comparison approach in which prices for similarly situated properties were considered.Based on this analysis, the Company determined the fair value of the Matthews facility had declined in the third quarter, and its carrying value exceeded the revised estimate of the facility’s fair value less cost to sell by approximately $1.9 million.As such, the Company recorded a $1.9 million impairment charge in Other charges and impairments in the third quarter of 2010.The Company also reevaluated the “held for sale accounting” classification criteria during the third quarter of 2010, and determined, based on an analysis of the current asking price relative to the adjusted carrying value of the facility, and in consideration of the increased uncertainty surrounding the expected timing of the sale deriving from the factors discussed above, that the Company is unable to predict the probability that the sale of the facility will be completed within the next twelve months.Accordingly, the Matthews facility no longer meets the criteria for classification as “held for sale accounting”, and it has been reclassified to Property and equipment (“Property not in use”) as of November 13, 2010. The Company will commence depreciation on the facility in the fourth quarter of 2010, and will continue to monitor the facility for impairment in excess of depreciation expense due to declines in fair value. Notwithstanding, the Company plans to continue to actively market the facility for sale. 8 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) The major classes of assets included in Assets held for sale in the Consolidated Balance Sheet are as follows: in thousands November 13, 2010 February 6, 2010 Land $ $ Buildings and building improvements Photographic, sales and manufacturing equipment 8 - Assets held for sale $ $ NOTE 5- GOODWILL AND INTANGIBLE ASSETS In connection with the PCA Acquisition, the Company recorded goodwill in the excess of the purchase price over the fair value of assets acquired and liabilities assumed in accordance with SFAS No. 141, “Business Combinations” (“SFAS No. 141”).Under SFAS No. 141, goodwill is not amortized and instead is periodically evaluated for impairment.The goodwill is expected to be fully deductible for tax purposes over 15 years.The following table summarizes the Company’s goodwill: in thousands November 13, 2010 February 6, 2010 PCA acquisition $ $ Goodwill from prior acquisitions Translation impact on foreign balances ) $ $ The Company accounts for goodwill under ASC Topic 350, “Intangibles – Goodwill and Other” (“ASC Topic 350”), which requires the Company to test goodwill for impairment on an annual basis, and between annual tests whenever events or changes in circumstances indicate the carrying amount may not be recoverable.ASC Topic 350 prescribes a two-step process for impairment testing of goodwill. The first step is a screen for impairment, which compares the reporting unit’s estimated fair value to its carrying value.If the carrying value exceeds the estimated fair value in the first step, the second step is performed in which the Company’s goodwill is written down to its implied fair value, which the Company would determine based upon a number of factors, including operating results, business plans and anticipated future cash flows. The Company performs its annual impairment test at the end of its second quarter, or more frequently if circumstances indicate the potential for impairment.As of July 24, 2010, the end of the Company’s 2010 second quarter, the Company completed its annual impairment test and concluded that the estimated fair value of its reporting unit substantially exceeded its carrying value, and therefore, no impairment was indicated. As of November 13, 2010, the end of the Company’s 2010 third quarter, the Company considered possible impairment triggering events since the July 24, 2010 impairment test date, including its market capitalization relative to the carrying value of its net assets, as well as otherrelevant factors, and concluded that no goodwill impairment was indicated at that date.The Company has one goodwill reporting unit, which is currently not at risk of failing the step-one impairment test. 9 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) In connection with the PCA Acquisition, the Company also acquired intangible assets related to the host agreement with Walmart and the customer list.These assets were recorded in accordance with SFAS No. 142, “Goodwill and Other Intangible Assets” (“SFAS No. 142”).The host agreement with Walmart and the customer list are being amortized over their useful lives of 21.5 years using the straight-line method and 6 years using an accelerated method, respectively.In connection with the Kiddie Kandids asset acquisition in the first quarter of 2010, the Company also acquired a customer list.This asset was recorded in accordance with ASC Topic 350.This customer list is being amortized over its useful life of 5.5 years using an accelerated method.The following table summarizes the Company’s amortized intangible assets as of November 13, 2010. in thousands Net Balance Translation Net Balance at Beginning Accumulated Impact of at End of of Period Acquisition Amortization Foreign Balances Period Acquired host agreement $ $ - $ ) $ $ Acquired customer lists ) 11 $ $ $ ) $ $ The Company reviews its intangible assets with definite useful lives, consisting primarily of the Walmart host agreement, under ASC Topic 360, which requires the Company to review for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable.Recoverability of intangible assets with definite useful lives is measured by a comparison of the carrying amount of the asset to the estimated future undiscounted cash flows expected to be generated by such assets. If such assets are considered to be impaired, the impairment is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets, which is determined on the basis of discounted cash flows. As of November 13, 2010, the Company considered possible impairment triggering events, including projected cash flow data, as well as other relevant factors, and concluded that no impairment was indicated at that date.It is possible that changes in circumstances, assumptions or estimates, including historical and projected cash flow data, utilized by the Company in its evaluation of the recoverability of its intangible assets with definite useful lives, could require the Company to write-down its intangible assets and record a non-cash impairment charge, which could be significant, and would adversely affect the Company’s financial position and results of operations. NOTE 6- OTHER ASSETS AND OTHER LIABILITIES Included in Accrued expenses and other liabilities as of November 13, 2010, and February 6, 2010, is $4.1 million and $3.4 million, respectively, in accrued host commissions and $3.9 million and $3.6 million, respectively, related to accrued worker’s compensation.Also included in Accrued expenses and other liabilities as of February 6, 2010, is $2.0 million related to the Company’s interest rate swap agreement.This swap agreement expired on September 17, 2010. Included in both Other assets and Other liabilities is $8.5 million and $7.7 million, as of November 13, 2010, and February 6, 2010, respectively, related to worker’s compensation insurance claims that exceed the deductible of the Company and that will be paid by the insurance carrier.Since the Company is not released as primary obligor of the liability, it is included in both Other assets as a receivable from the insurance company and in Other liabilities as an insurance liability. NOTE 7- BORROWINGS On August 30, 2010, the Company entered into the Credit Agreement (the “Agreement”) with the financial institutions that are or may from time to time become parties thereto and Bank of America, N.A., as administrative agent for the lenders, and as swing line lender and issuing lender.The Agreement makes available to the Company a revolving credit facility which includes letters of credit and replaces the Company’s former facility. 10 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) The Credit Agreement is a new four-year revolving credit facility in an amount of up to $105 million, with a sub−facility for letters of credit in an amount not to exceed $25 million.In addition, the Company, at its option, may choose to increase the revolving commitment up to an additional $20 million.The new credit facility provides the Company greater flexibility to pursue financial and strategic opportunities to enhance shareholder value.The obligations of the Company under the Agreement are secured by (i) a guaranty from certain material direct and indirect domestic subsidiaries of the Company, and (ii) a lien on substantially all of the assets of the Company and such subsidiaries. The revolving loans under the Agreement bear interest, at the Company’s option, at either the London Interbank Offered Rate (“LIBOR”) plus a spread ranging from 2.25% to 3.0%, or an alternative base rate plus a spread ranging from 1.25% to 2.0%.The alternative base rate is the greater of Bank of America, N.A. prime rate, the Federal Funds rate plus 0.5% or the one month British Bankers’ Association LIBOR plus 1.0% (the “Base Rate”).The Company is also required to pay a non−use fee of 0.4% to 0.5% per annum on the unused portion of the revolving loans and letter of credit fees of 2.25% to 3.0% per annum. The interest rate spread in the case of LIBOR and Base Rate loans and the payment of the non−use and letter of credit fees is dependent on the Company’s Total Funded Debt to EBITDA ratio, as defined in the Agreement.Interest on each Base Rate loan is payable quarterly in arrears and at maturity.Interest on each LIBOR loan is payable on the last day of each Interest Period, as defined in the Agreement, relating to such loan, upon a repayment of such loan and at maturity. The Agreement and other ancillary loan documents contain terms and provisions (including representations, covenants and conditions) customary for transactions of this type.The financial covenants include a leverage ratio test (as defined, Total Funded Debt to EBITDA) and an interest coverage ratio test (as defined, EBITDA minus capital expenditures to interest expense).Other covenants include limitations on lines of business, additional indebtedness, liens and negative pledge agreements, incorporation of other debt covenants, guarantees, investments and advances, cancellation of indebtedness, restricted payments, modification of certain agreements and instruments, inconsistent agreements, leases, consolidations, mergers and acquisitions, sale of assets, subsidiary dividends, and transactions with affiliates. The Agreement also contains customary events of default, including nonpayment of the principal of any loan or letter of credit obligation, interest, fees or other amounts; inaccuracy of representations and warranties; violation of covenants; certain bankruptcy events; cross−defaults to other material obligations and other indebtedness (if any); change of control of events; material judgments; certain ERISA−related events; and the invalidity of the loan documents (including the collateral documents).If an event of default occurs and is continuing under the Agreement, the lenders may terminate their obligations thereunder and may accelerate the payment by the Company and the subsidiary guarantors of all of the obligations due under the Agreement and the other loan documents. The proceeds of the revolving loans may be used for working capital purposes and general business purposes, for acquisitions permitted under the Credit Agreement, for capital expenditures (including retail store expansions and conversion to digital photography), for refinancing existing debt and to pay dividends and distributions on the Company’s capital securities to the extent permitted thereunder, and to make purchases or redemptions of the Company’s capital securities to the extent permitted thereunder. As of November 13, 2010, the Company had $68.0 million outstanding under its new credit facility.The Company used the proceeds from the new credit facility to pay down the remaining debt on the former facility.The Company incurred approximately $1.6 million in issuance costs in the third quarter of 2010 associated with the new credit facility.These fees are being amortized on a straight-line basis over the life of the revolving commitment since there are no borrowings or repayments scheduled.The Company wrote off $1.1 million in unamortized debt fees in the third quarter of 2010 related to the former facility.This charge was recorded in Other charges and impairments in the third quarter of 2010. The Company was in compliance with all the financial covenants under its Credit Agreement as of November 13, 2010. As part of the Company’s former credit facility, the Company had entered into an interest rate swap agreement to manage the interest rate risk on a portion of its term loan.This swap agreement expired on September 17, 2010.The fixed rate gain related to this agreement was $2.0 million and $878,000 for the first three quarters of fiscal year 2010 and 2009, respectively, which is included in Interest expense for those respective periods. 11 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) NOTE 8- STOCK-BASED COMPENSATION PLANS At November 13, 2010, the Company had outstanding awards under various stock-based employee compensation plans, which are described more fully in Note 13 of the Notes to Consolidated Financial Statements in the Company’s 2009 Annual Report on Form 10-K. On July 17, 2008, the stockholders approved the CPI Corp. Omnibus Incentive Plan (the "Plan"). The Plan replaced the CPI Corp. Stock Option Plan, as amended and restated on December 16, 1997, and the CPI Corp. Restricted Stock Plan, as amended and restated on April 14, 2005 (collectively the "Predecessor Plans") that were previously approved by the Board of Directors, and no further shares will be issued under the Predecessor Plans.Total shares of common stock available for delivery pursuant to awards under the Plan as approved on July 17, 2008, were 800,000 shares.On August 11, 2010, the stockholders approved an additional 300,000 shares for delivery pursuant to awards under the Plan.The Company has reserved these shares under its authorized, unissued shares.At November 13, 2010, 552,611 of these shares remained available for future grants. The Company accounts for stock-based compensation plans in accordance with ASC Topic 718, “Compensation – Stock Compensation” (“ASC Topic 718”) which requires companies to recognize the cost of awards of equity instruments, such as stock options and restricted stock, based on the fair value of those awards at the date of grant. The following table summarizes the changes in stock options during the first three quarters ended November 13, 2010. Weighted-Average Weighted-Average Remaining Contractual Shares Exercise Price Life (Years) Options outstanding, beginning of period $ Forfeited ) Options outstanding, end of period $ No stock options were exercisable at November 13, 2010. As of November 13, 2010, the aggregate intrinsic value for the outstanding options (the difference between the Company’s closing stock price on the last trading day of the 2010 third quarter and the exercise price, multiplied by the number of in-the-money options) that would have been received by the option holders had all option holders exercised their options on November 13, 2010, is $2.7 million.This amount changes based on the quoted market price of the Company’s stock. The Company estimates the fair value of its stock options with market-based performance conditions under the Plan using Monte Carlo simulations.Weighted-average assumptions used in calculating the fair value of these stock options are included in Note 13 of the Notes to Consolidated Financial Statements in the Company’s 2009 Annual Report on Form 10-K. The Company recognized stock-based compensation expense of $129,000, resulting in a deferred tax benefit of $49,000, for the 40 weeks ended November 13, 2010, based on the grant-date fair values of stock options previously granted and the derived service periods.As of November 13, 2010, total unrecognized compensation cost related to nonvested stock options granted under the Plan was $217,000.This unrecognized compensation cost will be recognized over a weighted-average period of 1.9 years. The Company also had a previous amended and restated nonqualified stock option plan under which certain officers and key employees could receive options to acquire shares of the Company’s common stock.As of February 7, 2010, 15,046 stock options were issued and outstanding under this previous plan.During the 40-week period ended November 13, 2010, 5,000 of these stock options expired and the remaining 10,046 were exercised at a price of $12.96. Prior to adoption of the new Plan, effective May 29, 2008, the Company had an amended and restated restricted stock plan for which 550,000 shares of common stock had been reserved for issuance to key employees and members of the Board of Directors.All nonvested stock is valued based on the fair market value of the Company’s common stock on the grant date and the value is recognized as compensation expense over the service period. 12 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) Issuances of nonvested stock in the first three quarters of 2010 are summarized below: Award Recipient Compensation Shares Awarded Grant Date Vesting Date Board of Directors Members Director Annual Retainers 2/12/2010 2/5/2011 Chairman of the Board Retention - Q1 2/19/2010 5/1/2010 Executive Management Retention - Long-term Incentive Plan 3/12/2010 Certain Management Members Retention - Long-term Incentive Plan 3/29/2010 Executive Management and Certain Employees 2009 Performance 3/29/2010 2/5/2011 Board of Directors Members Director Annual Retainers 4/15/2010 2/5/2011 Executive Chairman of the Board Retention - Long-term Incentive Plan 4/19/2010 Senior Vice President, Operations Retention - Long-term Incentive Plan 11/01/2010 (1) Vest in 25% increments on the last day of the fiscal year over a four-year period commencing on February 5, 2011. (2)
